Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the Amendment filed on 01/27/2021.

Objection of Claims 2, 4, 5, and 21
Applicant has amended the claims as suggested by examiner and the claim objections are withdrawn. 

Claim interpretation and Rejection under 35 U.S.C. 112 
Applicant’s Arguments:
Applicant argues that claim 13 has been canceled in response to the 112f claim interpretation. Applicant further argues that claims 1, 3, 6, 20, 25, 7-9, and 10-12 have been amended to address the 112b rejections.
Examiner’s Response:
Upon cancelling claim 13, the 112f claim interpretation of claim 13 is moot. The claim amendments have resolved the 112b issues for multiple claims and the 112b rejections for these claims are withdrawn. However, claims 1 and 10-12 still render 112b issues. Moreover, amended claims 3 and 12 render 112a written description issue. Please see the new 112a rejections.

Rejection of Claims under Double Patenting 
Applicant’s Arguments:
Applicant argues that the amendment of claim 25 resolves the statutory double patenting rejections. Moreover, Applicant has filed a terminal disclaimer to address the non-statutory double patenting rejections.
Examiner’s Response:
Applicant's arguments have been fully considered and they are persuasive. The double patenting rejections are withdrawn.

Rejection of Claims 1, 20, and 25 under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that the prior art of record does not teach the amended limitation “the enclosed structure having a door associated with an accelerometer configured to track the state of the door being open, closed, or partially opened or closed”. 
Applicant further argues that regarding claim 22, the Examiner cites to non-analogous Lakshmikanthan for teaching routing liquid to a bladder. Lakshmikanthan is directed to a bladder assembly for use in an electroplating cell, which has nothing to do with the instant application. 
Examiner’s Response:
A new reference DUMAS (US 2014/0077929 A1) is introduced to teach the amended limitation. Specifically, DUMAS teaches an accelerometer associated with a door to track a state of the door being open or closed (¶ [0125-0126], ¶ [0132-0133], ¶ [0013], An accelerometer 26 embedded in the door senses when the door is open or closed … Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature … The use of g-force plots output by the accelerometer can be used to determine door open and closed events; an accelerometer to track door openings … when the door is opened, or an attempt is made to open the door, which may be detected by the accelerometer 26; an accelerometer is disposed within a door within which the lock is also disposed. The accelerometer outputs a g-force signal as a function of movement of the door… determines whether the door is open or closed, as well as a position of the door). Please see the complete Graham v. Deere analysis in the 103 rejections.
For a record of prosecution, another two references are also identified and included in Form 892 for teaching a door accelerometer tracking door closings and openings:
Rabinowitz (US 2020/0102779 A1): ¶ [0156];
TEN KATE (US 2018/0116553 A1): ¶ [0037].
	Regarding claim 22, KAJAK teaches that a desk includes a channel for routing liquid spill to a receptacle and LAKSHMIKANTHAN teaches routing liquid into a bladder. Thus LAKSFIMIKANTFIAN is pertinent to the problem of routing a liquid. Therefore the combination and the motivation is proper and Applicant’s argument is not persuasive.

DETAILED ACTION
Notes
	For a record of prosecution: the foreign parent application JP 2017-207329 for the reference publication US 2019/0130315 A1 (TOKUCHI) is verified and every citation cited by the Examiner has a corresponding written description in the foreign application. Therefore the foreign priority Oct.26, 2017 is relied on for reference citations. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of a parent application 16/215,191 which claims benefit of 62/596,675. Claims 1-13 and 20-24 are not entitled to the benefit of the earlier filing date of the parent application. 
Because claims 1 and 20 recite limitations “wherein the enclosed structure is locked after the user has vacated, and further comprising a disinfecting system that exposes the interior of the structure to a not disclosed in the parent application or the provisional application. Therefore claims 1 and 20 are not entitled to the benefit of the filing date of the parent application or the provisional application. In addition, claims 2-5 further recite subject matters that are not disclosed in the parent application or the provisional application.
Specifically, only when an entirety of a claim (all limitations of the claim) of a CIP is directed to a parent application, the claim of the CIP is entitled to the parent filing date. When one or more limitations of the claim of the CIP are not directed to the parent application, the entirety of the claim (all limitations of the claim) of the CIP is only entitled to the CIP filing date. Please see MPEP 211.05 section B: “Where the prior application (a nonprovisional application) is found to be fatally defective because of insufficient disclosure to support allowable claims, a later-filed application filed as a "continuation-in-part" of the first application to supply the deficiency is not entitled to the benefit of the filing date of the first application. Hunt Co. v. Mallinckrodt Chemical Works, 177 F.2d 583, 587, 83 USPQ 277, 281 (2d Cir. 1949) and cases cited therein. Any claim in a continuation-in-part application which is directed solely to subject matter adequately disclosed under 35 U.S.C. 112  in the parent nonprovisional application is entitled to the benefit of the filing date of the parent nonprovisional application. However, if a claim in a continuation-in-part application recites a feature which was not disclosed or adequately supported by a proper disclosure under 35 U.S.C. 112  in the parent nonprovisional application, but which was first introduced or adequately supported in the continuation-in-part application, such a claim is entitled only to the filing date of the continuation-in-part application”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “a sanitation device configured to disinfect surfaces within the enclosure” in claim 25. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ¶ [0071-0073], “the Smartbooth 102 may be equipped with disinfecting solution and/or cleaning wipes for use by the user. In other embodiments, the Smartbooth 102 has storage for cleaning supplies for access by an administrator or custodial staff at the location of the Smartbooth 102… the Smartbooth may include devices that selectively expose its internal volume to an aerosolized mist of disinfectant solution… the booth may be purged with inert gas or gas harmful to pathogens (carbon dioxide, for example) to create the contemplated disinfecting environment”; Claim 1, “a disinfecting system that exposes the interior of the structure to a mist of disinfectant, a disinfecting environment, air that includes a disinfectant, ultra-violet radiation, a vacuum, or an inert gas for a predetermined amount of time”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites “wherein the disinfecting system initiates after the enclosed structure is manually locked”. The closest finding is ¶ [0075] of the PG Pub. which describes disinfecting is controlled manually (“by regular maintenance personnel or by a third party”). In other words, according to ¶ [0075], “manually” is directed to controlling disinfecting, rather than being directed to locking. Moreover, ¶ [0066] of the PG Pub. describes manually locking the door from the interior, but however the locking is unrelated to initiating disinfecting. Therefore, the underlined limitation renders written description issue.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 recites “wherein the visual indicator further comprises an indicator to alert an administrator of the enclosed structure of an unauthorized session”. The closest finding in the specification is ¶ [0127] of the PG Pub. which describes alerting a user using a visual indicator and alerting an administrator. However, there is no written description for alerting an administrator using a visual indicator. 

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “semi-private” and it is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In other words, “semi-private” is a term of degree and it is unclear what could be considered as “semi-private” without a clear definition of the term. For examining purposes, it is interpreted as “private”.
Further, claim 1 recites “the user is provided with a secure and personalized internal environment that is only made available to the user…the user is provided with access to furniture, electronic power sources, display screens and selective network connectivity, thereby allowing the user to personalize the session”, it is unclear whether “a secure and personalized internal environment…” and “furniture, electronic power sources, display screens and selective network connectivity” are part of (included in) the claimed enclosed structure system. For examining purposes, they are interpreted to be part of the claimed enclosed structure. Applicant is recommended to amend the limitations into “a secure and personalized internal environment that is only made available to the user… furniture, electronic power sources, display screens and selective network connectivity, thereby allowing the user to personalize the session”.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a user” and seems to be directed to an authorized user. However, claims 10-11 seem to be directed to an unauthorized user. For examining purposes, they are interpreted to be different users. Applicant is recommended to amend claims 10-11 to recite “a second user” to differentiate it from the authorized user in claim 1. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 recites “a visual indicator” for notifying an unauthorized user (a user without reserving and confirming). Then claim 12 recites the same “visual indicator” for notifying an administrator. It is unclear how the same visual indicator can inform both an unauthorized user and an administrator. In other words, it is unclear how the same indicator can be visual to both an unauthorized user in the enclosed structure and an administrator. For examining purposes, “the visual indicator further comprises an indicator” in claim 12 is interpreted to be a second indicator for notifying an administrator, different from the indicator for notifying an unauthorized user in claim 11. Applicant is recommended to amend claim 12 to recite “comprises a second indicator to alert an administrator”. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY (U.S. Pub. No. 2013/0067834 A1), in view of TOKUCHI (U.S. Pub. No. 2019/0130315 A1), and further in view of LARSEN (U.S. Pub. No. 2015/0258234 A1), and further in view of DUMAS (U.S. Pub. No. 2014/0077929 A1), hereinafter DOWNEY-TOKUCHI-LARSEN-DUMAS.
Per claim 1, DOWNEY teaches “A system for conducting private or semi-private activities, comprising: (¶ [0023], The personal space unit is designed to provide an environment where an individual can privately rest, work, be entertained, or sleep in an otherwise public setting) an enclosed structure that creates an environment that allows a user to customize a session and reserve and confirm the session in advance, (¶ [0029], ¶ [0095], ¶ [0026-0027], ¶ [0080-0081], the user can create a new user profile or modify an existing user profile, reserve a personal space unit, and preconfigure a personal space unit from a remote location before arrival at the destination where the personal space unit is located; a user could log in and create a user profile at home using a desktop computer terminal connected to the internet before arriving at a destination, which in this case is a customizable hotel room. The user could both reserve and preconfigure a hotel room such that when the user arrives at the hotel, the hotel room has been set to a particular temperature, selected music is playing and a lighting scheme of choice is employed; A wide variety of customizable environment features may be provided such that the internal environment of the personal space unit can be customized to suit a particular user's preferences…a user may select and customize the environment features by way of an interface; payment may be confirmed…the payment in some embodiments may be made ahead of time…Once identification and/or payment has been confirmed process then proceeds to block 220, where a decision is made whether the user is a preexisting user having a user profile or a new user who needs to configure a new profile) the enclosed structure having a door (¶ [0033], Personal chamber 12 has an access door 14 that provides access to and egress from personal chamber 12)… wherein: the user is provided with a secure (Fig.1, ¶ [0024], ¶ [0034], ¶ [[0039], an additional luggage compartment may be provided where a user can safely and securely store luggage or other large personal items during use of the personal space unit; a locking mechanism may be included in external interface 16; the lock may engage when door 14 is closed, ensuring that the luggage is not accessed while a user is within personal chamber 12) [Comment: for a rented personal space unit 10, a lock on interface 16 for a personal chamber 12 and a lock on a luggage chamber 20 teach “secure”.] and personalized internal environment …; (¶ [0029], ¶ [0095], ¶ [0026-0027], the user can create a new user profile or modify an existing user profile, reserve a personal space unit, and preconfigure a personal space unit from a remote location before arrival at the destination where the personal space unit is located; a user could log in and create a user profile at home using a desktop computer terminal connected to the internet before arriving at a destination, which in this case is a customizable hotel room. The user could both reserve and preconfigure a hotel room such that when the user arrives at the hotel, the hotel room has been set to a particular temperature, selected music is playing and a lighting scheme of choice is employed; A wide variety of customizable environment features may be provided such that the internal environment of the personal space unit can be customized to suit a particular user's preferences…a user may select and customize the environment features by way of an interface) the user is provided with access to furniture, (Fig.3, ¶ [0040-0041], Fig.4-5, ¶ [0042], fold-down work surface 32…work surface 32 may fold to reduce or expand the work surface, may be hinged to stow work surface 32; Upper seat surface 36… be reclined between a first, fully reclining position and a second, upright seated position… both lower seat surface 34 and upper seat surface 36 may be adjustable such that the relative hardness or softness of the surfaces may be varied to suit the user's preferences) electronic power sources, (¶ [0044], ¶ [0033], an outlet (not shown) may be provide to charge and/or provide a data link between a mobile device and the user interface of the personal space unit 10; Access door 14 may be powered … electrically) [Comment: the personal chamber also includes a lighting system, an air conditioner, etc. which all need electronic power sources to work.] display screens (Fig.5, ¶ [0030], ¶ [0054], ¶ [0070-0071], a multimedia system having a flat screen monitor 30; The video system may include a video monitor 30 to display visual media such as movies, pictures, etc; user interface 130 may be a touch screen, as described above, and may therefore allow a user to reconfigure or adjust the settings of features within personal chamber 12…User interface 130 may further be used to display or provide information to a user) and selective network connectivity, (¶ [0050], The multimedia system may be self-contained or may have access to a network such as the Internet. The multimedia system may have a Bluetooth™ or other short range wired or wireless interface to synchronize with a user's smartphone and provide options such as listening to music stored on such a device or watching videos or viewing pictures on such a device. Wi-Fi, Bluetooth™, or a landline may be provided to enable a smartphone or laptop computer, or any other compatible device access to the Internet) thereby allowing the user to personalize the session; (¶ [0029], ¶ [0095], ¶ [0026-0027], the user can create a new user profile or modify an existing user profile, reserve a personal space unit, and preconfigure a personal space unit from a remote location before arrival at the destination where the personal space unit is located; a user could log in and create a user profile at home using a desktop computer terminal connected to the internet before arriving at a destination, which in this case is a customizable hotel room. The user could both reserve and preconfigure a hotel room such that when the user arrives at the hotel, the hotel room has been set to a particular temperature, selected music is playing and a lighting scheme of choice is employed; A wide variety of customizable environment features may be provided such that the internal environment of the personal space unit can be customized to suit a particular user's preferences…a user may select and customize the environment features by way of an interface) … and further comprising a disinfecting system that exposes the interior of the structure to a mist of disinfectant, a disinfecting environment, air that includes a disinfectant, ultra-violet radiation, a vacuum, or an inert gas for a predetermined amount of time” (¶ [0025], ¶ [0045-0046], A disinfectant or cleaning system may also be included so that the personal space unit may be automatically disinfected or cleaned between each use; A cleaning system may be included in some embodiments to sterilize the interior of the personal chamber upon completion of use…alcohol based wipes… An automated cleaning system could also be included. Such a cleaning system could, for example, robotically vacuum, spray a disinfectant and dry the chamber. One or more cameras could, in one embodiment, be included to check the interior surfaces after such a cleaning. A remote station could thus check the state of the personal space unit 10 and dispatch a worker if a more thorough cleaning is required).
Moreover, although DOWNEY does not explicitly disclose the personal space unit “that is only made available to the user”, however DOWNEY discloses the personal space unit being “private” which implies “that is only made available to the user” (¶ [0023], The personal space unit is designed to provide an environment where an individual can privately rest, work, be entertained, or sleep in an otherwise public setting). 
In analogous teaching of renting a personal space, TOKUCHI explicitly teach reserving a personal space (¶ [0185-0186] and ¶ [0143], The screen 181 for presenting the second place space includes text 182 indicating that the space #4 at point B can be reserved from 14:00 to 14:50, a reservation button 183, and a cancel button 184… When the reservation button 173 or 183 is clicked, a reservation is confirmed; current user has reserved the space #1 at point A from 13:00 to 14:00 and the next user has reserved the space #1 at point A from 14:00 to 15:00) which is private and only made available to a user (Fig.2, ¶ [0059], the time-based rental space 3 is a private room and basically used by one person at a time).
Thus, given the teaching of TOKUCHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of reserving a private space unit made only available to a user of TOKUCHI into reserving a private space unit of DOWNEY, such that a reserved private space unit would be only made available to a user. One of ordinary skill in the art would have been motivated to do so because TOKUCHI recognizes that it would have been advantageous to provide a quiet and secure environment for users (¶ [0026], Because business conversations and information are highly confidential, on the other hand, such environments need to be quiet and secure. A management system for providing spaces that satisfy these requirements will be described in the present exemplary embodiment). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a private space unit made only available to a user as taught by TOKUCHI into another known method of a private space unit as taught by DOWNEY to yield predictable and reasonably successful results, especially given that TOKUCHI and DOWNEY are in the same field of endeavor of reserving a private space unit (KSR MPEP 2143).
Further, TOKUCHI further discloses using keys for locking and unlocking the time-based rental space unit for a user to use the rental space (¶ [0037-0038], When electronic keys are used, time periods for which locking and unlocking can be effectively performed can be freely determined. In addition, plural electronic keys for using a certain time-based rental space 3 can be issued for the same time period. Alternatively, plural physical keys may be prepared for reservation periods, and a time-based rental space 3 may be locked and unlocked). Since keys are commonly used to unlock, TOKUCHI implies “the enclosed structure is locked after the user has vacated”. In addition, there are only two possible scenarios: the first scenario is that the rental space is always locked after a previous user leaves and the key is for a new user to unlock the rental space; the second scenario is that the rental space is always unlocked after a previous user leaves and the key is for a new user to lock the rental space after entering. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to lock the rental space after a previous user leaves and to use a key for a new user to unlock the rental space. One of ordinary skill in the art would have been motivated to do so because this is obvious to try-choosing from a finite number of identified predictable solutions (two scenarios), with a reasonable expectation of success (KSR MPEP 2143).
In analogous teaching of disinfecting an enclosed structure, LARSEN explicitly discloses that after an enclosed structure is vacated (¶ [0046], ¶ [0022], ¶ [0028], The apparatus can thus for example be initiated each night after all people have left the area to be disinfected and/or sterilized; By firstly isolating the surfaces the user of the apparatus makes sure that no one is present in the isolation when initiating the disinfection step, and very important that no one will enter the isolation by mistake during the disinfection step, which is crucial as high ozone concentrations (>0.1 ppm) are hazardous to humans; the generation of ozone is terminated until it is detected that the person has left the isolation or is not present in the isolation, e.g. by having motions sensors or other similar means, present in or in the vicinity of the isolation) the enclosed structure is locked for disinfecting to prevent people from entering during the disinfection (¶ [0027], ¶ [0039-0040], ¶ [0042], As the isolation can be any room which either comprises surfaces requiring disinfection, or air needing to be sterilized; It is a considerable advantage if the apparatus for disinfecting surfaces comprises a securing means … A person not being aware that a disinfection process has been started, does thus not risk by accident being exposed to the ozone, but is rather prevented from entering. The securing means thus provides a disinfection process that is safe to use, i.e. ensures that the user and people in the vicinity are not put in risk of being exposed to ozone… the securing means can comprise means for locking one or more entrances to the isolation. This can be preferable especially in the cases where the isolation is a room and where one or more of the entrances are doors. When starting the apparatus the doors can thus automatically be locked. The user thus knows that other persons can not enter the isolation by accident; The securing means may for example automatically lock the door to the room…The disinfection method may be programmed to start every time the door is closed and locked, or alternatively every time the door is closed and locked and the user initiates the disinfection method).
Thus, given the teaching of LARSEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of locking an enclosed structure after being vacated for disinfection of LARSEN into a rental space unit of DOWNEY modified by TOKUCHI (hereinafter DOWNEY-TOKUCHI), such that a rental space unit would be locked for disinfection after a user has vacated. One of ordinary skill in the art would have been motivated to do so because LARSEN recognizes that it would have been advantageous to isolate and secure a room of a disinfection by locking the room to prevent people from entering and provide a safe disinfection (¶ [0039-0040], It is a considerable advantage if the apparatus for disinfecting surfaces comprises a securing means… A person not being aware that a disinfection process has been started, does thus not risk by accident being exposed to the ozone, but is rather prevented from entering. The securing means thus provides a disinfection process that is safe to use, i.e. ensures that the user and people in the vicinity are not put in risk of being exposed to ozone. The securing means also result in that the user can start the disinfection method without keeping constant supervision, as the user knows that the securing means guarantees safe operation ... the securing means can comprise means for locking one or more entrances to the isolation. This can be preferable especially in the cases where the isolation is a room and where one or more of the entrances are doors. When starting the apparatus the doors can thus automatically be locked. The user thus knows that other persons can not enter the isolation by accident). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of locking an enclosed structure after being vacated for disinfection as taught by LARSEN into another known method of a rental space unit as taught by DOWNEY-TOKUCHI to yield predictable and reasonably successful results of locking a rental space unit after being vacated for disinfection, especially given that LARSEN and DOWNEY are in the same field of endeavor of disinfecting an enclosed structure (KSR MPEP 2143).
However, DOWNEY-TOKUCHI modified by LARSEN (hereinafter DOWNEY-TOKUCHI-LARSEN) does not teach “the enclosed structure having a door associated with an accelerometer configured to track the state of the door being open, closed, or partially opened or closed”. 
In analogous teaching, DUMAS teaches an accelerometer associated with a door to track a state of the door being open or closed (¶ [0125-0126], ¶ [0132-0133], ¶ [0013], An accelerometer 26 embedded in the door senses when the door is open or closed … Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature … The use of g-force plots output by the accelerometer can be used to determine door open and closed events; an accelerometer to track door openings … when the door is opened, or an attempt is made to open the door, which may be detected by the accelerometer 26; an accelerometer is disposed within a door within which the lock is also disposed. The accelerometer outputs a g-force signal as a function of movement of the door… determines whether the door is open or closed, as well as a position of the door). 
Thus, given the teaching of DUMAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a door accelerometer tracking a door being open or closed of DUMAS into a door of a rental space of DOWNEY-TOKUCHI-LARSEN, such that an accelerometer associated with a door of a rental space would track the door being open or closed. One of ordinary skill in the art would have been motivated to do so because DUMAS recognizes that it would have been advantageous to use an accelerometer to detect door openings and closings without additional wiring (¶ [0126], Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature… By using the accelerometer at the lock, or embedded within the door, no additional wiring based on feedback from the accelerometer is required. The use of g-force plots output by the accelerometer can be used to determine door open and closed events). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a door accelerometer tracking a door being open or closed as taught by DUMAS into another known method of a door of a rental space as taught by DOWNEY-TOKUCHI-LARSEN to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 2, DOWNEY further teaches “wherein the disinfecting system initiates automatically” after a user leaves (¶ [0025], ¶ [0045-0046], A disinfectant or cleaning system may also be included so that the personal space unit may be automatically disinfected or cleaned between each use; …An automated cleaning system could also be included. Such a cleaning system could, for example, robotically vacuum, spray a disinfectant and dry the chamber. One or more cameras could, in one embodiment, be included to check the interior surfaces after such a cleaning). In addition, TOKUCHI implies “locking the enclosed structure” after a user leaves (¶ [0037-0038], When electronic keys are used, time periods for which locking and unlocking can be effectively performed can be freely determined. In addition, plural electronic keys for using a certain time-based rental space 3 can be issued for the same time period. Alternatively, plural physical keys may be prepared for reservation periods, and a time-based rental space 3 may be locked and unlocked). [Comment: the combination and motivation is the same as that of claim 1.]
Moreover, LARSEN further teaches “wherein the disinfecting system initiates automatically after the enclosed structure is locked” (¶ [0042], ¶ [0029], The securing means may for example automatically lock the door to the room…The disinfection method may be programmed to start every time the door is closed and locked; The disinfection step can thus begin and proceed immediately and automatically so that the duration of the entire disinfection method is minimised). [Comment: the combination and motivation is the same as that of claim 1.]

Per claim 3, DOWNEY further teaches “wherein the disinfecting system initiates (¶ [0025], ¶ [0045-0046], A disinfectant or cleaning system may also be included so that the personal space unit may be automatically disinfected or cleaned between each use; A cleaning system may be included in some embodiments to sterilize the interior of the personal chamber upon completion of use…alcohol based wipes… An automated cleaning system could also be included. Such a cleaning system could, for example, robotically vacuum, spray a disinfectant and dry the chamber)” after a user leaves (¶ [0047], a notification such as a text message, email or other electronic signal could be sent to a worker in the vicinity of personal space unit 10 who is tasked with cleaning the units following completion of use of the unit, among other arrangements). In addition, TOKUCHI implies “locking the enclosed structure” after a user leaves (¶ [0037-0038], When electronic keys are used, time periods for which locking and unlocking can be effectively performed can be freely determined. In addition, plural electronic keys for using a certain time-based rental space 3 can be issued for the same time period. Alternatively, plural physical keys may be prepared for reservation periods, and a time-based rental space 3 may be locked and unlocked). [Comment: the combination and motivation is the same as that of claim 1.]
Moreover, LARSEN further teaches “wherein the disinfecting system initiates after the enclosed structure is locked” (¶ [0042], ¶ [0022], ¶ [0030], and ¶ [0039-0040], The securing means may for example automatically lock the door to the room…The disinfection method may be programmed to start every time the door is closed and locked, or alternatively every time the door is closed and locked and the user initiates the disinfection method; the disinfection method is initiated by use of e.g. a remote control, so that the user is positioned outside the isolation when the disinfection step is initiating, to minimise the risk of being exposed to ozone; as the user only has to start the disinfection method; The securing means also result in that the user can start the disinfection method without keeping constant supervision, as the user knows that the securing means guarantees safe operation. In an embodiment the securing means can comprise means for locking one or more entrances to the isolation… When starting the apparatus the doors can thus automatically be locked). [Comment: the combination and motivation is the same as that of claim 1.]
However, LARSEN does not teach that the locking is manually performed.
Then DUMAS further teaches manually locking a door (an enclosed structure) (¶ [0068], ¶ [0074], ¶ [0132], the lock is manually changed to a lock position; user can lock the lock 11; the wireless access system 10 may indicate whether a user locked the door … When a user locks the door). 
Thus, given the teaching of DUMAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of locking an enclosed structure manually of DUMAS into initiating a disinfecting system after an enclosed structure being locked of DOWNEY-TOKUCHI-LARSEN, such that a disinfecting system would be initiated after an enclosed structure is manually locked. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of locking an enclosed structure manually as taught by DUMAS into another known method of initiating a disinfecting system after an enclosed structure being locked as taught by DOWNEY-TOKUCHI-LARSEN to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-TOKUCHI-LARSEN-DUMAS, in view of SUNDERLAND (U.S. Pub. No. 2011/0081273 A1), hereinafter DOWNEY-TOKUCHI-LARSEN-DUMAS-SUNDERLAND.
Per claim 4, DOWNEY-TOKUCHI-LARSEN-DUMAS does not teach “further comprising a sensor that monitors the air within the enclosed structure to verify an absence of pathogen or to identify a number of pathogens present”.
In analogous teaching of disinfecting (ABSTRACT, An air sanitization system), SUNDERLAND teaches a pathogen sensor monitoring airborne pathogens to identity number/level of pathogens present in a space being below/above a predetermined level (Fig.1, ¶ [0005], ¶ [0014] and claim 7-8, The pathogen sensor senses a level of airborne pathogens in the conditioned space and generates a signal indicative of the level of pathogens sensed. The controller receives the signal from the pathogen sensor and varies the speed of the variable speed fan… The controller decreases the fan speed by a predetermined percentage when the level of airborne pathogens is greater than or equal to a predetermined maximum level of airborne pathogens. The controller increases the fan speed by another predetermined percentage when the pathogen level is less than or equal to a predetermined minimum level of airborne pathogens; A pathogen sensor 42 is positioned in the conditioned space 12 for sensing a level of pathogens in the conditioned space 12, and more particularly, the level of airborne pathogens in the conditioned space 12.; the level of airborne pathogens is greater than or equal to a predetermined maximum level of airborne pathogens… the pathogen level is less than or equal to a predetermined minimum level of airborne pathogens).
Thus, given the teaching of SUNDERLAND, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a sensor identifying a number of airborne pathogens in a space of SUNDERLAND into a rental space unit of DOWNEY-TOKUCHI-LARSEN-DUMAS, such that a sensor would identify a number of airborne pathogens in a rental space unit. One of ordinary skill in the art would have been motivated to do so because SUNDERLAND recognizes that it would have been advantageous to determine a level of pathogens to adapt disinfecting to increase effectiveness of disinfection (¶ [0019], Decreasing the fan speed increases the dwell time of the pathogen-containing air in the reaction chamber 14, which increases the effectiveness of the short-lived ROS. If the pathogen level is below the minimum level, the controller 46 increases the speed of the fan 30 in five percent increments. At higher fan speeds, more long-lived ROS are delivered to the conditioned space 12 for surface and air sanitization). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a sensor identifying a number of airborne pathogens in a space as taught by SUNDERLAND into another known method of a rental space unit as taught by DOWNEY-TOKUCHI-LARSEN-DUMAS to yield predictable and reasonably successful results of a sensor identifying a number of airborne pathogens in a rental space unit, especially given that SUNERLAND, DOWNEY, and LARSEN are in the same field of endeavor of disinfection (KSR MPEP 2143).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-TOKUCHI-LARSEN-DUMAS-SUNDERLAND, in view of AAMODT (U.S. Pub. No. 2013/0183749 A1).
Per claim 5, LARSEN further teaches “wherein the enclosed structure remains locked until the number of […ozone…] present in the air is below a predetermined level” (¶ [0057], ¶ [0031], ¶ [0040], ¶ [0042], The evacuation is maintained as long as a predetermined ozone concentration c2 (e.g. 0.1 ppm) measured by a sensor has not yet been reached. The securing step is terminated, when said concentration c2 is reached; the sensor can monitor the afterwards fall in ozone concentration so that the securing step is maintained until it is safe to re-enter the isolation, i.e. until the ozone concentration is below an ozone threshold value again (<0.1 ppm); the securing means can comprise means for locking one or more entrances to the isolation… When starting the apparatus the doors can thus automatically be locked; The securing means may for example automatically lock the door to the room).
Thus, given the teaching of LARSEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of remaining locked to prevent re-entry until an amount of ozone in the air being below a predetermined level of LARSEN into a rental space unit of DOWNEY-TOKUCHI, such that a rental space would remain locked to prevent re-entry until an amount of ozone in the air is below a predetermined level. One of ordinary skill in the art would have been motivated to do so because LARSEN recognizes that it would have been advantageous to remain locked until a sensor detecting that it is safe to re-enter (¶ [0022], ¶ [0031], By firstly isolating the surfaces the user of the apparatus makes sure that no one is present in the isolation when initiating the disinfection step, and very important that no one will enter the isolation by mistake during the disinfection step, which is crucial as high ozone concentrations (>0.1 ppm) are hazardous to humans; the securing step is maintained until it is safe to re-enter the isolation, i.e. until the ozone concentration is below an ozone threshold value again (<0.1 ppm)). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of remaining locked to prevent re-entry until an amount of ozone in the air being below a predetermined level as taught by LARSEN into another known method of a rental space unit as taught by DOWNEY-TOKUCHI to yield predictable and reasonably successful results (KSR MPEP 2143).
Although DOWNEY-TOKUCHI-LARSEN-DUMAS-SUNDERLAND teaches remaining locked until safe to re-enter, however DOWNEY-TOKUCHI-LARSEN-DUMAS-SUNDERLAND only explicitly discloses the safety being associated with ozone level, rather than pathogen level.
In analogous teaching of disinfecting, AAMODT teaches determining an amount of pathogens being below a predetermined level to determine whether it is safe to re-enter (¶ [0285-0286], ¶ [0282], A measured, sensed or otherwise determined parameter may be out of an acceptable range. For instance, an amount or level of pathogen or organic material detected after a disinfection cycle may be too high… where the various components of the disinfection system are operating properly but a level of pathogens or organic material detected in the ambient environment following a first disinfection cycle is too high, the corrective action may consist of executing or performing a second disinfection cycle before using the room or space; the sterilization, disinfection or sanitization protocol may dictate the levels of measured, sensed or otherwise determined parameters required to demonstrate satisfactory compliance. For instance, measured, sensed or otherwise determined pathogen or organic material levels below some defined acceptable threshold).
Thus, given the teaching of AAMODT, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of determining safe to re-enter based on an amount of pathogens being below a predetermined level of AAMODT into a rental space unit remaining locked until safe to re-enter and monitoring airborne pathogens of DOWNEY-TOKUCHI-LARSEN-DUMAS-SUNDERLAND, such that a rental space unit would remain locked until safe to re-enter based on amount of airborne pathogens being below a predetermined level. One of ordinary skill in the art would have been motivated to do so because AAMODT recognizes that it would have been advantageous to not use a room until amount of pathogens being below an acceptable threshold (¶ [0285-0286], ¶ [0282], A measured, sensed or otherwise determined parameter may be out of an acceptable range. For instance, an amount or level of pathogen or organic material detected after a disinfection cycle may be too high… where the various components of the disinfection system are operating properly but a level of pathogens or organic material detected in the ambient environment following a first disinfection cycle is too high, the corrective action may consist of executing or performing a second disinfection cycle before using the room or space; the sterilization, disinfection or sanitization protocol may dictate the levels of measured, sensed or otherwise determined parameters required to demonstrate satisfactory compliance. For instance, measured, sensed or otherwise determined pathogen or organic material levels below some defined acceptable threshold). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of determining safe to re-enter based on an amount of pathogens being below a predetermined level as taught by AAMODT into another known method of a rental space unit remaining locked until safe to re-enter and monitoring airborne pathogens of DOWNEY-TOKUCHI-LARSEN-DUMAS-SUNDERLAND to yield predictable and reasonably successful results of a rental space unit remaining locked until safe to re-enter based on a monitored amount of airborne pathogens being below a predetermined level, especially given that AAMODT, DOWNEY, LARSEN, and SUNDERLAND are all in the same field of endeavor of disinfecting (KSR MPEP 2143).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-TOKUCHI-LARSEN-DUMAS, in view of SCHNOEBELEN (U.S. Pub. No. 2005/0088693 A1), hereinafter DOWNEY-TOKUCHI-LARSEN-DUMAS-SCHNOEBELEN.
Per claim 6, TOKUCHI further teaches “further comprising a series of sensors to determine whether the user has entered the enclosed structure” (¶ [0096-0098], A magnetic sensor 31R is provided for the time-based rental space 3. The magnetic sensor 31R is mounted on the door 32 and detects opening and closing of the door 32 through magnetic detection. An acceleration sensor 31S is provided for the time-based rental space 3. The acceleration sensor 31S is used to detect the motion of things. A mat sensor 31T is provided for the time-based rental space 3. The mat sensor 31T is used to detect the weight of things and visualize a stay period of a person). 
Thus, given the teaching of TOKUCHI, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a series of sensors determining a user’s presence in a rental space unit of TOKUCHI into a rental space unit of DOWNEY, such that a rental space unit would have a series of sensors to determine a user’s entry and presence in a rental space unit. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a series of sensors determining a user’s presence in a rental space unit as taught by TOKUCHI into another known method of a rental space unit as taught by DOWNEY to yield predictable and reasonably successful results, especially given that TOKUCHI and DOWNEY are in the same field of endeavor of reserving a private space unit (KSR MPEP 2143).
However, DOWNEY-TOKUCHI-LARSEN-DUMAS does not teach “further configured to prompt the user to commence a session”.
In analogous teaching of starting a session, SCHNOEBELEN teaches a speaker prompting a user to start a session (¶ [0106], The speakers 414 may output verbal instructions that supplement that onscreen instructions and describe proper operation of the decorating system 400. For example, the speakers 414 may output a human voice that states, "Welcome! Please press the touchscreen to begin your decorating experience.")
Thus, given the teaching of SCHNOEBELEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a speaker prompting a user to start a session of SCHNOEBELEN into a user of a rented space unit to start a session of DOWNEY-TOKUCHI-LARSEN-DUMAS, such that a user of a rented space unit would be prompted by a speaker to start a session. One of ordinary skill in the art would have been motivated to do so because SCHNOEBELEN recognizes that it would have been advantageous to use a speaker that supplements on screen instructions to output verbal instructions (¶ [0106], the primary unit 410 also includes one or more audio speakers 414 that output voice, music or the like to the user positioned in front of the display 430. The speakers 414 may output verbal instructions that supplement that onscreen instructions and describe proper operation of the decorating system 400. For example, the speakers 414 may output a human voice that states, "Welcome! Please press the touchscreen to begin your decorating experience." When the user progresses through the various stages of the process flow, the speakers may voice other instructions or verifications to the user. The speakers 414 may also output audible alerts to provide the user with information, such as notifications of printer malfunction or other device errors). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a speaker prompting a user to start a session as taught by SCHNOEBELEN into another known method of a user of a rented space unit to start a session as taught by DOWNEY-TOKUCHI-LARSEN-DUMAS to yield predictable and reasonably successful results of a user of a rented space unit being prompted by a speaker to start a session (KSR MPEP 2143).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-TOKUCHI-LARSEN-DUMAS-SCHNOEBELEN, in view of DEVAIA H (U.S. Pub. No. 2016/0162830 A1).
Per claim 7, TOKUCHI further teaches using a mat sensor to detect user weight and thus entry/presence (¶ [0098], A mat sensor 31T is provided for the time-based rental space 3. The mat sensor 31T is used to detect the weight of things and visualize a stay period of a person). The mat sensor measuring weight implies pressure/force sensor. However, TOKUCHI does not explicitly teach “wherein the series of sensors are pressure sensors”. 
In analogous teaching of detecting user presence, DEVAIA H explicitly teaches using weight sensors and force sensors beneath a floor to detect user weight and presence (¶ [0013] and ¶ [0031], sensors such as heat map sensors may be installed on floors or ceilings to literally track a “heat map” of where customers are present in a shopping area of a retail outlet. Heat maps can be constructed to watch footfall patterns of the customers. Yet, in another example, sensors such as pressure sensors and force sensors may be installed on or under the floor of a retail outlet; sensors such as force sensors and pressure sensors may be installed on and/or wider the floor of a retail outlet for measuring the weight value and the height value of the customer).
Thus, given the teaching of DEVAIA H, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using pressure sensors and force sensors beneath a floor of DEVAIA H into sensors of DOWNEY-TOKUCHI-LARSEN-DUMAS-SCHNOEBELEN for detecting a user entry/presence of a booth, such that pressure sensors and force sensors beneath a floor would be used to detect a user entry/presence. One of ordinary skill in the art would have been motivated to do so because DEVAIA H recognizes that it would have been advantageous to use pressure sensors and force sensors to detect user presence (¶ [0013], sensors such as heat map sensors may be installed on floors or ceilings to literally track a “heat map” of where customers are present in a shopping area of a retail outlet. Heat maps can be constructed to watch footfall patterns of the customers. Yet, in another example, sensors such as pressure sensors and force sensors may be installed on or under the floor of a retail outlet). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of sensors (pressure sensors and force sensors beneath a floor) as taught by DEVAIA H into another known method of sensors for detecting a user entry/presence of a booth as taught by DOWNEY-TOKUCHI-LARSEN-DUMAS-SCHNOEBELEN to yield predictable and reasonably successful results of using pressure sensors and force sensors beneath a floor for detecting a user entry/presence of a booth, especially given that DEVAIA H and TOKUCHI are both directed to weight sensors (KSR MPEP 2143).

Per claim 8, TOKUCHI further teaches using a mat sensor to detect user weight and thus entry/presence (¶ [0098], A mat sensor 31T is provided for the time-based rental space 3. The mat sensor 31T is used to detect the weight of things and visualize a stay period of a person). The mat sensor measuring weight implies pressure/force sensor. However, TOKUCHI does not explicitly teach “wherein the series of sensors are force sensors”.
In analogous teaching of detecting user presence, DEVAIA H explicitly teaches using weight sensors and force sensors beneath a floor to detect user weight and presence (¶ [0013] and ¶ [0031], sensors such as heat map sensors may be installed on floors or ceilings to literally track a “heat map” of where customers are present in a shopping area of a retail outlet. Heat maps can be constructed to watch footfall patterns of the customers. Yet, in another example, sensors such as pressure sensors and force sensors may be installed on or under the floor of a retail outlet; sensors such as force sensors and pressure sensors may be installed on and/or wider the floor of a retail outlet for measuring the weight value and the height value of the customer).
Thus, given the teaching of DEVAIA H, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using pressure sensors and force sensors beneath a floor of DEVAIA H into sensors of DOWNEY-TOKUCHI-LARSEN-DUMAS-SCHNOEBELEN for detecting a user entry/presence of a booth, such that pressure sensors and force sensors beneath a floor would be used to detect a user entry/presence. One of ordinary skill in the art would have been motivated to do so because DEVAIA H recognizes that it would have been advantageous to use pressure sensors and force sensors to detect user presence (¶ [0013], sensors such as heat map sensors may be installed on floors or ceilings to literally track a “heat map” of where customers are present in a shopping area of a retail outlet. Heat maps can be constructed to watch footfall patterns of the customers. Yet, in another example, sensors such as pressure sensors and force sensors may be installed on or under the floor of a retail outlet). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of sensors (pressure sensors and force sensors beneath a floor) as taught by DEVAIA H into another known method of sensors for detecting a user entry/presence of a booth as taught by DOWNEY-TOKUCHI-LARSEN-DUMAS-SCHNOEBELEN to yield predictable and reasonably successful results of using pressure sensors and force sensors beneath a floor for detecting a user entry/presence of a booth, especially given that DEVAIA H and TOKUCHI are both directed to weight sensors (KSR MPEP 2143).

Per claim 9, TOKUCHI further teaches a mat sensor and thus implies “adjacent to the floor” (¶ [0098], A mat sensor 31T is provided for the time-based rental space 3. The mat sensor 31T is used to detect the weight of things and visualize a stay period of a person). However, TOKUCHI does not teach “wherein the series of sensors are located adjacent to and beneath the floor of the enclosed structure”.
In analogous teaching of detecting user presence, DEVAIA H explicitly teaches using weight sensors and force sensors beneath a floor to detect user weight and presence (¶ [0013], sensors such as heat map sensors may be installed on floors or ceilings to literally track a “heat map” of where customers are present in a shopping area of a retail outlet. Heat maps can be constructed to watch footfall patterns of the customers. Yet, in another example, sensors such as pressure sensors and force sensors may be installed on or under the floor of a retail outlet).
Thus, given the teaching of DEVAIA H, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using pressure sensors and force sensors beneath a floor of DEVAIA H into a sensor adjacent to a floor of DOWNEY-TOKUCHI-LARSEN-DUMAS-SCHNOEBELEN for detecting a user entry/presence of a booth, such that pressure sensors and force sensors adjacent to and beneath a floor would be used to detect a user entry/presence. One of ordinary skill in the art would have been motivated to do so because DEVAIA H recognizes that it would have been advantageous to use pressure sensors and force sensors beneath a floor to detect user presence (¶ [0013] and ¶ [0031], sensors such as heat map sensors may be installed on floors or ceilings to literally track a “heat map” of where customers are present in a shopping area of a retail outlet. Heat maps can be constructed to watch footfall patterns of the customers. Yet, in another example, sensors such as pressure sensors and force sensors may be installed on or under the floor of a retail outlet; sensors such as force sensors and pressure sensors may be installed on and/or wider the floor of a retail outlet for measuring the weight value and the height value of the customer). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating known types of sensors (pressure sensors and force sensors adjacent to and beneath a floor) as taught by DEVAIA H into another known method of sensors adjacent to a floor for detecting a user entry/presence of a booth as taught by DOWNEY-TOKUCHI-LARSEN-DUMAS-SCHNOEBELEN to yield predictable and reasonably successful results of using pressure sensors and force sensors beneath a floor for detecting a user entry/presence of a booth, especially given that DEVAIA H and TOKUCHI are both directed to weight sensors (KSR MPEP 2143).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-TOKUCHI-LARSEN-DUMAS, in view of WU (U.S. Pub. No. 2012/0305340 A1), hereinafter DOWNEY-TOKUCHI-LARSEN-DUMAS-WU
Per claim 10, DOWNEY further teaches a speaker system (¶ [0053], The audio system may be a speaker/headphone system with volume control such that the user can adjust the volume to suit their needs) and a display system (¶ [0054], The video system may include a video monitor 30 to display) and an alarm system (¶ [0060], a boarding pass or flight information coordinated alarm system may be included which allows the user to input flight information by any known means…the alarm system can alert the user when a certain amount of time has elapsed, or alternatively, when a preset amount of time exists until the flight is scheduled to depart). However, DOWNEY does not explicitly teach using the speaker and the display for issuing alarms to users.
Moreover TOKUCHI further teaches using a speaker and a display within the personal space unit to notify information to a user (¶ [0092] and ¶ [0111], A speaker 31N is provided for the time-based rental space 3. The speaker 31N is used to notify a user inside the time-based rental space 3 of information; The speaker 31N (refer to FIG. 5) and the display device 31M (refer to FIG. 5) are used to notify the user that the remaining time of a reservation has become short and ask the user whether to extend the reservation). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using a speaker and a display within the personal space unit to alarm a user of TOKUCHI into a personal space unit of DOWNEY, such that a personal space unit would have a speaker and a display within the personal space unit to provide alarms to a user. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of using a speaker and a display within the personal space unit to alarm a user as taught by TOKUCHI into another known method of a personal space unit as taught by DOWNEY to yield predictable and reasonably successful results (KSR MPEP 2143).
Furthermore, DOWNEY-TOKUCHI does not teach multiple speakers within the booth. However, this is a mere duplication of parts and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to duplicate a speaker within a booth to have multiple speakers within a booth for notifying a user, so that a sound volume or a covered area would be larger. 
Further, although DOWNEY teaches reserving and confirming a session to be an authorized user, DOWNEY does not teach warning an unauthorized user without reserving and confirming a session. Therefore DOWNEY-TOKUCHI-LARSEN-DUMAS does not teach “wherein speakers located within the enclosed structure are configured to emit audible noise when the user enters the enclosed structure without previously reserving and confirming a session”.
In analogous teaching of user authorization, WU teaches generating an audio alarm and a visual alarm when an unauthorized user enters an enclosed structure (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person).
Thus, given the teaching of WU, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of generating an audio alarm and a visual alarm for an unauthorized user entering an enclosed structure as taught by WU into an unauthorized user without reserving and confirming a booth and notifying a user using speakers/display within a booth as taught by DOWNEY-TOKUCHI-LARSEN-DUMAS, such that an audio alarm and a visual alarm would be generated for an unauthorized user entering a booth without reserving and confirming using speakers/display within the booth. One of ordinary skill in the art would have been motivated to do so because WU recognizes that it would have been advantageous to notify an unauthorized user upon entering an enclosed structure (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of authorization and notification (generating an audio alarm and a visual alarm for an unauthorized user entering an enclosed structure) as taught by WU into another known method of authorization and notification (an unauthorized user without reserving and confirming a booth and notifying a user using speakers/display within a booth) as taught by DOWNEY-TOKUCHI-LARSEN-DUMAS to yield predictable and reasonably successful results (KSR MPEP 2143).

Per claim 11, WU further teaches “further comprising a visual indicator to notify the user of an unauthorized session” (¶ [0080], ¶ [0075], and ¶ [0106], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display; a light will illuminate, an audible signal/alarm will sound, etc. to notify the person). [Comment: the combination and motivation is the same as that of claim 10.]


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-TOKUCHI-LARSEN-DUMAS-WU, in view of HARDEE (U.S. Pub. No. 2019/0080097 A1).
Per claim 12, WU further teaches “…alert an administrator of the enclosed structure of the unauthorized session” (¶ [0080] and ¶ [0075-0076], only authorized users with secure card comprising elevator access rights are allowed to use the elevator and unauthorized users are prevented from accessing the elevator; Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display. If an occupant without a secure card refuses to exit the elevator car, the access system will notify security and the person can be interrogated). [Comment: the combination and motivation is the same as that of claim 11.]
However, although WU teaches alerting an unauthorized user using a visual indicator (¶ [0075], Any occupants without secure cards are notified that they must exit the elevator car 110. They are notified by, for example, a buzzer, an alarm, a light, or a display), WU does not explicitly teaches an administrator is also notified by a visual indicator. Therefore DOWNEY-TOKUCHI-LARSEN-DUMAS-WU does not explicitly teach “the visual indicator further comprises an external visual indicator to alert a non-user”.
In analogous teaching of notifying an administrator, HARDEE teaches notifying an administrator of an unauthorized user via a visual indicator (¶ [0081], a user (e.g., an authorized viewer, an administrator, etc.) is provided with an indication/alert (e.g., a visual signal, an electronic message, such as a text message or email, a noise, etc.) when unauthorized viewers are detected).
Thus, given the teaching of HARDEE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of notifying an administrator of an unauthorized user via a visual indicator of HARDEE into notifying an administrator of an unauthorized user of a personal chamber of DOWNEY-TOKUCHI-LARSEN-DUMAS-WU, such that an administrator would be notified of an unauthorized user of a personal chamber by an visual indicator. One of ordinary skill in the art would have been motivated to do so because HARDEE recognizes that it would have been advantageous to make an administrator aware of an unauthorized user via visual indicators (¶ [0081], a user (e.g., an authorized viewer, an administrator, etc.) is provided with an indication/alert (e.g., a visual signal, an electronic message, such as a text message or email, a noise, etc.) when unauthorized viewers are detected (i.e., regardless of whether or not the content is rendered in the second mode). The indication/alert may be provided within the content being rendered by the holographic display (e.g., the rendered content may be altered in such a way that the authorized viewer(s) is made aware of the unauthorized viewer(s))). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of notifying an administrator of an unauthorized user via a visual indicator as taught by HARDEE into another known method of notifying an administrator of an unauthorized user of a personal chamber as taught by DOWNEY-TOKUCHI-LARSEN-DUMAS-WU to yield predictable and reasonably successful results of notifying an administrator of an unauthorized user of a personal chamber via a visual indicator (KSR MPEP 2143).

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY (U.S. Pub. No. 2013/0067834 A1), in view of DUMAS (U.S. Pub. No. 2014/0077929 A1), and further in view of GARING (U.S. Pub. No. 2017/0289494 A1), hereinafter DOWNEY-DUMAS-GARING.
Per claim 20, DOWNEY teaches “A system for conducting private activities, comprising: (¶ [0023], The personal space unit is designed to provide an environment where an individual can privately rest, work, be entertained, or sleep in an otherwise public setting) an enclosed structure that creates an environment that allows a user to reserve, customize, and confirm a session in advance, (¶ [0029], ¶ [0095], ¶ [0026-0027], ¶ [0080-0081], the user can create a new user profile or modify an existing user profile, reserve a personal space unit, and preconfigure a personal space unit from a remote location before arrival at the destination where the personal space unit is located; a user could log in and create a user profile at home using a desktop computer terminal connected to the internet before arriving at a destination, which in this case is a customizable hotel room. The user could both reserve and preconfigure a hotel room such that when the user arrives at the hotel, the hotel room has been set to a particular temperature, selected music is playing and a lighting scheme of choice is employed; A wide variety of customizable environment features may be provided such that the internal environment of the personal space unit can be customized to suit a particular user's preferences…a user may select and customize the environment features by way of an interface; payment may be confirmed…the payment in some embodiments may be made ahead of time…Once identification and/or payment has been confirmed process then proceeds to block 220, where a decision is made whether the user is a preexisting user having a user profile or a new user who needs to configure a new profile) the enclosed structure comprising a ceiling, a floor, a plurality of walls interconnecting the ceiling to the floor, (Fig.1, 3-5 show walls interconnecting a ceiling and a floor, ¶ [0007], ¶ [0032], ¶ [0041], customizing a personal space unit having an enclosed personal chamber defining an interior space and an access door; Personal chamber 12 can take any outward shape including cylindrical, prismatic, rectangular, cubic, spherical, among any other suitable shape…Personal chamber 12 consists of an outer shell which defines an inner cavity; Work surface 32 may take a wide variety of forms, and may extend from a wall, ceiling or floor of personal chamber 12) [Comment: “enclosed” chamber means that there are plurality of walls.] and a door in one wall that selectively provides access to an internal volume of the enclosed structure; (Fig.1, 3-4, an access door 14 on a wall of a chamber 12; ¶ [0033], Personal chamber 12 has an access door 14 that provides access to and egress from personal chamber 12) wherein the enclosed structure includes: a desk, (Fig.3, ¶ [0040-0041], fold-down work surface 32…work surface 32 may fold to reduce or expand the work surface, may be hinged to stow work surface 32) a chair, (Fig.4-5, ¶ [0042], Upper seat surface 36… be reclined between a first, fully reclining position and a second, upright seated position… both lower seat surface 34 and upper seat surface 36 may be adjustable such that the relative hardness or softness of the surfaces may be varied to suit the user's preferences. For example, this may be done using air or fluid pressure within the seat or within pockets or bladders within the seat. In one embodiment, both lower seating surface 34 and upper seating surface 36 may be heated or cooled depending on the user's preference) an electronic power source, (¶ [0044], ¶ [0033], an outlet (not shown) may be provide to charge and/or provide a data link between a mobile device and the user interface of the personal space unit 10; Access door 14 may be powered … electrically) [Comment: the personal chamber also includes a lighting system, an air conditioner, etc. which all need electronic power sources to work.] a display screen, (Fig.5, ¶ [0030], ¶ [0054],  a multimedia system having a flat screen monitor 30; The video system may include a video monitor 30 to display visual media such as movies, pictures, etc) and selective network connectivity; (¶ [0050], The multimedia system may be self-contained or may have access to a network such as the Internet. The multimedia system may have a Bluetooth™ or other short range wired or wireless interface to synchronize with a user's smartphone and provide options such as listening to music stored on such a device or watching videos or viewing pictures on such a device. Wi-Fi, Bluetooth™, or a landline may be provided to enable a smartphone or laptop computer, or any other compatible device access to the Internet) … and further comprising a disinfecting system that exposes the interior of the structure to a mist of disinfectant, a disinfecting environment, air that includes a disinfectant, ultra-violet radiation, a vacuum, or an inert gas for a predetermined amount of time” (¶ [0025], ¶ [0045-0046], A disinfectant or cleaning system may also be included so that the personal space unit may be automatically disinfected or cleaned between each use; A cleaning system may be included in some embodiments to sterilize the interior of the personal chamber upon completion of use…alcohol based wipes… An automated cleaning system could also be included. Such a cleaning system could, for example, robotically vacuum, spray a disinfectant and dry the chamber. One or more cameras could, in one embodiment, be included to check the interior surfaces after such a cleaning. A remote station could thus check the state of the personal space unit 10 and dispatch a worker if a more thorough cleaning is required).
However, DOWNEY does not teach “an accelerometer configured to track the state of the door being open, closed, or partially opened or closed”. In addition, although DOWNEY teaches a locking (¶ [0034], a locking mechanism may be included in external interface 16), DOWNEY does not teach “wherein the enclosed structure is locked after the user has vacated”.
In analogous teaching of an enclosed structure, DUMAS teaches an accelerometer associated with a door to track a state of the door being open or closed (¶ [0125-0126], ¶ [0132-0133], ¶ [0013], An accelerometer 26 embedded in the door senses when the door is open or closed … Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature … The use of g-force plots output by the accelerometer can be used to determine door open and closed events; an accelerometer to track door openings … when the door is opened, or an attempt is made to open the door, which may be detected by the accelerometer 26; an accelerometer is disposed within a door within which the lock is also disposed. The accelerometer outputs a g-force signal as a function of movement of the door… determines whether the door is open or closed, as well as a position of the door). DUMAS further teaches locking an enclosed structure after a user has vacated (¶ [0120-0121], ¶ [0128-0129], Lock circuitry 1011 also includes a memory 55 for storing data such as recognition information for authorized users or even periods of operation corresponding to specific users. By way of example, staff at a facility may only be provided access during their shift occurring at a known predetermined time … A real time clock 1002 provides a real time output to controller 21 which in conjunction with access times stored in memory 55 determines when to provide access for certain authenticated users … between the hours of 8:00 and 9:00 when people may be showing up for work, or in a residential setting, the hours of 2:00 to 4:00 when children are returning from school, one may want the radio 22 to be broadcasting or listening at a faster rate to eliminate any delay in the operation of locking or unlocking the door; The door may be locked as a timed event, in other words, locked in predetermined time intervals, after the door is determined to be closed and no activity is sensed at the door by lock 1011. However, communication with wireless remote access device 15 may also be used to automatically lock a door… Any of these conditions would indicate that the remote access device 15′ has left an acceptable vicinity for return, i.e., more likely to leave than return to the door; and controller 21 controls electronic lock 14 to lock). [Comment: when people come to work or when children return to home, a door of an office or a door of home is unlocked to provide access to these authenticated users. In other words, when people have been away from work or children are away from home, door of an office or a door of home is locked.]
Thus, given the teaching of DUMAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using a door accelerometer to detect a door opening/closing and locking an enclosed structure after a user has vacated of DUMAS into a rental personal space unit of DOWNEY, such that a rental personal space unit would use an accelerometer associated with a door to detect the door opening/closing and the rental personal space unit would be locked after a user has vacated. One of ordinary skill in the art would have been motivated to do so because DUMAS recognizes that it would have been advantageous to use an accelerometer to detect door openings and closings without additional wiring (¶ [0126], Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature… By using the accelerometer at the lock, or embedded within the door, no additional wiring based on feedback from the accelerometer is required. The use of g-force plots output by the accelerometer can be used to determine door open and closed events) and it would have been advantageous to remain locked unless providing access to authenticated users (¶ [0120-0121], Lock circuitry 1011 also includes a memory 55 for storing data such as recognition information for authorized users or even periods of operation corresponding to specific users. By way of example, staff at a facility may only be provided access during their shift occurring at a known predetermined time … A real time clock 1002 provides a real time output to controller 21 which in conjunction with access times stored in memory 55 determines when to provide access for certain authenticated users … between the hours of 8:00 and 9:00 when people may be showing up for work, or in a residential setting, the hours of 2:00 to 4:00 when children are returning from school, one may want the radio 22 to be broadcasting or listening at a faster rate to eliminate any delay in the operation of locking or unlocking the door). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of using an accelerometer to detect a door opening/closing and locking an enclosed structure after a user has vacated as taught by DUMAS into another known method of a rental personal space unit as taught by DOWNEY to yield predictable and reasonably successful results (KSR MPEP 2143).
However, DOWNEY modified by DUMAS (hereinafter DOWNEY-DUMAS) does not teach “a liquid sensor associated with at least one of the desk, the chair, the electronic power source, and the display screen”. 
In analogous teaching of a desk, GARING teaches a liquid sensor associated with a desk to detect liquid spills on the desk (Fig.5A-5B, ¶ [0088], the Hall effect sensor may be used to detect liquid spills on the working surfaces of the tables 514, 516 based on changes in the detect magnetic field due to the spilled liquid).
Thus, given the teaching of GARING, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a liquid sensor associated with a desk to detect liquid spills on the desk of GARING into a desk of a personal chamber of DOWNEY-DUMAS, such that a desk of a personal chamber would have a liquid sensor associated with the desk to detect liquid spills. One of ordinary skill in the art would have been motivated to do so because GARING recognizes that it would have been advantageous to use a sensor to detect liquid spills on desks (¶ [0088], the Hall effect sensor may be used to detect liquid spills on the working surfaces of the tables 514, 516 based on changes in the detect magnetic field due to the spilled liquid). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a liquid sensor associated with a desk to detect liquid spills on the desk as taught by GARING into another known method of a desk of a personal chamber as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of a desk of a personal chamber having a liquid sensor associated with the desk to detect liquid spills on the desk (KSR MPEP 2143).

Per claim 23, DOWNEY further teaches “wherein at least a portion of one wall of the plurality thereof is comprised of glass capable of selective opacity changes” (Fig, 3-4 shows a window 18 on a wall of a chamber; ¶ [0059], ¶ [0035], window 18 may also be adjusted to increase or decrease opacity, thereby increasing or decreasing the amount of light permitted to enter personal chamber; personal chamber 12 can include a window 18 on its upper surface. Window 18 can be opaque, transparent, privacy glass, or two-way glass).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS-GARING, in view of KIM (US 2015/0114763 A1), and further in view of SCHNOEBELEN (U.S. Pub. No. 2005/0088693 A1).
Per claim 21, DOWNEY-DUMAS-GARING does not teach “further comprising a series of sensors associated with the floor configured to determine whether a user has entered the enclosed structure”.
In analogous teaching of an enclosed structure, KIM teaches using a series of sensors associated with a floor to determine whether a user has entered an enclosed structure (¶ [0046], information collector 130 may include various sensors and be installed at a floor of elevator 100, as a footstep sensor to sense a person entering into elevator 100 and movement of the person inside elevator 100… information collector 130 may include at least one sensor and collect passenger information through the at least one sensor. That is, information collector 130 may include a plurality of sensors for improving precession. The plurality of sensors may include a footstep sensor configured to sense footsteps of a passenger and a moving direction of footsteps, a weight sensor configured to measure a weight of an object (e.g., passenger), a pressure sensor configured to measure a pressure applied on a floor of elevator 100, such as a footstep made by a passenger).
Thus, given the teaching of KIM, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of using floor sensors to determine whether a user has entered an enclosed structure of KIM into a rental personal space unit of DOWNEY-DUMAS-GARING, such that a rental personal space unit would use floor sensors to determine whether a user has entered the personal space unit. One of ordinary skill in the art would have been motivated to do so because KIM recognizes that it would have been advantageous to use floor sensors to collect occupants’ information (¶ [0046], information collector 130 may include various sensors and be installed at a floor of elevator 100, as a footstep sensor to sense a person entering into elevator 100 and movement of the person inside elevator 100… information collector 130 may include at least one sensor and collect passenger information through the at least one sensor. That is, information collector 130 may include a plurality of sensors for improving precession. The plurality of sensors may include a footstep sensor configured to sense footsteps of a passenger and a moving direction of footsteps, a weight sensor configured to measure a weight of an object (e.g., passenger), a pressure sensor configured to measure a pressure applied on a floor of elevator 100, such as a footstep made by a passenger). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of using floor sensors to determine whether a user has entered an enclosed structure as taught by KIM into another known method of a rental personal space unit as taught by DOWNEY-DUMAS-GARING to yield predictable and reasonably successful results (KSR MPEP 2143).
However, although DOWNEY discloses a speaker (¶ [0053], The audio system may be a speaker/headphone system with volume control such that the user can adjust the volume to suit their needs.), DOWNEY-DUMAS-GARING modified by KIM (hereinafter by DOWNEY-DUMAS-GARING-KIM) does not teach “further comprising a speaker configured to prompt the user to commence the session”.
In analogous teaching of starting a session, SCHNOEBELEN teaches a speaker prompting a user to start a session (¶ [0106], The speakers 414 may output verbal instructions that supplement that onscreen instructions and describe proper operation of the decorating system 400. For example, the speakers 414 may output a human voice that states, "Welcome! Please press the touchscreen to begin your decorating experience.")
Thus, given the teaching of SCHNOEBELEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a speaker prompting a user to start a session of SCHNOEBELEN into a user of a rented personal chamber to start a session of DOWNEY-DUMAS-GARING-KIM, such that a user of a rented personal chamber would be prompted by a speaker to start a session. One of ordinary skill in the art would have been motivated to do so because SCHNOEBELEN recognizes that it would have been advantageous to use a speaker that supplements on screen instructions to output verbal instructions (¶ [0106], the primary unit 410 also includes one or more audio speakers 414 that output voice, music or the like to the user positioned in front of the display 430. The speakers 414 may output verbal instructions that supplement that onscreen instructions and describe proper operation of the decorating system 400. For example, the speakers 414 may output a human voice that states, "Welcome! Please press the touchscreen to begin your decorating experience." When the user progresses through the various stages of the process flow, the speakers may voice other instructions or verifications to the user. The speakers 414 may also output audible alerts to provide the user with information, such as notifications of printer malfunction or other device errors). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a speaker prompting a user to start a session as taught by SCHNOEBELEN into another known method of a user of a rented personal chamber to start a session as taught by DOWNEY-DUMAS-GARING-KIM to yield predictable and reasonably successful results of a user of a rented personal chamber being prompted by a speaker to start a session (KSR MPEP 2143).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS-GARING, in view of KAJAK (U.S. Pub. No. 2018/0199743 A1), and further in view of LAKSHMIKANTHAN (U.S. Patent No. 6,475,357 A1).
Per claim 22, DOWNEY-DUMAS-GARING does not teach “wherein the desk includes a channel for routing liquid to the exterior of the enclosure or into a bladder”.
In analogous teaching of a desk, KAJAK teaches that a desk includes a channel for routing liquid spill to a receptacle (Fig.1, 3-4 show channel(s) 18 for routing liquid spills to a receptacle 20 with an absorbent pad 22; ¶ [0027-0028], the tray 10 comprises a casing 16 having a top surface 12 with at least one aperture 18 through the top surface 12. The aperture 18 acts as a drain for liquid that is spilled on the top surface 12. The aperture 18 may take any form including, without limitation, a round, square or rectangular shaped hole or slot… the tray 10 may have a generally rectangular shape and be used in a tray table that is pivotably and foldably attached to a seatback in an airplane or train, such that the tray table can be selectively folded down by a passenger… a receptacle 20 is positioned within the casing 16 and below the aperture 18 in the top surface 12, and configured to receive an absorbent pad 22 that can be removably positioned in the receptacle 20 below the aperture 18 to be in communication with the top surface 12. The absorbent pad 22 is configured to absorb liquid that spills on the top surface 12 and enters the aperture 18). [Comment: also see ABSTRACT for similar teachings; see ¶ [0062] of the present application for interpretation of a channel being a drainage; see Cambridge Dictionary for a definition of a “channel”: a passage for water or other liquids to flow along (https://dictionary.cambridge.org/us/dictionary/english/channel).]
Thus, given the teaching of KAJAK, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a desk including a channel for routing liquid spill to a receptacle of KAJAK into a desk of a personal chamber of DOWNEY-DUMAS-GARING, such that a desk of a personal chamber would have include a channel for routing liquid spill to a receptacle. One of ordinary skill in the art would have been motivated to do so because KAJAK recognizes that it would have been advantageous to (ABSTRACT, Trays for tray tables that prevent liquid spilled on a top surface of the trays from spreading over edges of the trays. A casing having a top surface with at least one aperture through the top surface, a receptacle within the casing positioned below the aperture in the top surface configured to receive an absorbent pad that can be removably positioned in the receptacle below the aperture to be in communication with the top surface of the tray. Spilled liquids can be guided toward the aperture in the top surface and absorbed in the absorbent pad within the casing). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a desk including a channel for routing liquid spill to a receptacle as taught by KAJAK into another known method of a desk of a personal chamber as taught by DOWNEY-DUMAS-GARING to yield predictable and reasonably successful results of a desk of a personal chamber including a channel for routing liquid spill to a receptacle (KSR MPEP 2143).
However, although KAJAK discloses a desk including a channel for routing liquid spill to a receptacle, KAJAK does not teach the receptacle is a bladder. Therefore DOWNEY-DUMAS-GARING modified by KAJAK (hereinafter DOWNEY-DUMAS-GARING-KAJAK) does not teach “routing liquid…into a bladder”.
In analogous teaching of routing liquid, LAKSHMIKANTHAN teaches routing liquid into a bladder (ABSTRACT, Col.5, Ln.14-16, route a fluid from the fluid source into the bladder to inflate; A fluid source 138 supplies a fluid, i.e., a gas or liquid, to the bladder 136 allowing the bladder 136 to be inflated to varying degrees).
Thus, given the teaching of LAKSHMIKANTHAN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of routing liquid to a bladder of LAKSHMIKANTHAN into a desk including a channel for routing liquid spill to a receptacle of DOWNEY-DUMAS-GARING-KAJAK, such that a desk would include a channel for routing liquid spill to a bladder. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of receptacle for receiving routed liquid (bladder) as taught by LAKSHMIKANTHAN into another known method of a desk including a channel for routing liquid spill to a receptacle as taught by DOWNEY-DUMAS-GARING-KAJAK to yield predictable and reasonably successful results of a desk including a channel for routing liquid spill to a bladder (KSR MPEP 2143).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS-GARING, in view of WEINBERG (U.S. Pub. No. 2015/0332564 A1).
Per claim 24, DOWNEY-DUMAS-GARING does not teach “further comprising a decibel meter configured to compare noise levels at predetermined time intervals”.
In analogous teaching of an environment around a user, WEINBERG teaches periodically measuring and comparing noise decibel levels (¶ [0005], ¶ [0029], ¶ [0047], ¶ [0051-0053], the device detects the noise level of the environment, and compares the noise level with a noise level threshold. If the noise level is below the noise level threshold (i.e., if the environment is sufficiently quiet …However, if the noise level is above the noise level threshold (i.e., if the environment is too noisy …; the device 104 measures a noise level 202 of the environment 112 of the user 102, and performs a comparison 206 of the noise level 202 of the noise 114 of the environment 112 with a noise level threshold 204 (e.g., determining whether the sound level of the environment 112 is above or below a sound level threshold, such as 65 decibels; the noise 114 of the environment 112 may be measured by a microphone 608 as a sound volume, e.g., a decibel measurement; the device 104 may periodically detect the noise level 202 of the environment 112 of the user 102, and may periodically compare the last detected noise level 202 of the environment 112 with the noise level threshold 204… the device 104 may detect the noise level 202 periodically in a different manner whether the environment 112 is currently detected to be noisy or quiet… the device 104 may be present in a quiet environment where the noise level 202 is below a noise level threshold 204 of 64 decibels. The device 104 may therefore evaluate the noise level 202 of the environment 112 on a comparatively relaxed basis, such as 30-second intervals. At a later time 702, upon determining that the noise level 202 now exceeds the noise level threshold 204, the device 104 may identify a noisy environment status 706 of the environment 112, and reduce the period duration of the noise evaluation from thirty seconds to fifteen seconds)
Thus, given the teaching of WEINBERG, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of periodically measuring and comparing noise decibel levels of WEINBERG into a personal chamber environment for a user of DOWNEY-DUMAS-GARING, such that a personal chamber would periodically measure and compare noise decibel levels. One of ordinary skill in the art would have been motivated to do so because WEINBERG recognizes that it would have been advantageous to determine whether a user environment is quiet or noisy to determine whether to present an alert and sampling noise level periodically would provide a more accurate determination (¶ [0005], the device detects the noise level of the environment, and compares the noise level with a noise level threshold. If the noise level is below the noise level threshold (i.e., if the environment is sufficiently quiet for the user to receive the alert), the device presents the alert to the user. However, if the noise level is above the noise level threshold (i.e., if the environment is too noisy for the user to receive the alert), the device refrains from presenting the alert, and instead defers the presentation of the alert until the device detects that the noise level has subsided below the noise level threshold; sampling the noise level 202 periodically may provide a more accurate determination). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of periodically measuring and comparing noise decibel levels as taught by WEINBERG into another known method of a personal chamber environment for a user as taught by DOWNEY-DUMAS-GARING to yield predictable and reasonably successful results of periodically measuring and comparing noise decibel levels in a personal chamber for a user (KSR MPEP 2143).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY (U.S. Pub. No. 2013/0067834 A1), in view of DUMAS (U.S. Pub. No. 2014/0077929 A1), and further in view of GARING (U.S. Pub. No. 2017/0289494 A1), hereinafter DOWNEY-DUMAS-GARING.
Per claim 25, DOWNEY teaches “An enclosure for conducting private activities, comprising: (¶ [0023], The personal space unit is designed to provide an environment where an individual can privately rest, work, be entertained, or sleep in an otherwise public setting) a ceiling; a floor; a plurality of walls interconnecting the ceiling to the floor; (Fig.1, 3-5 show walls interconnecting a ceiling and a floor, ¶ [0007], ¶ [0032], ¶ [0041], customizing a personal space unit having an enclosed personal chamber defining an interior space and an access door; Personal chamber 12 can take any outward shape including cylindrical, prismatic, rectangular, cubic, spherical, among any other suitable shape…Personal chamber 12 consists of an outer shell which defines an inner cavity; Work surface 32 may take a wide variety of forms, and may extend from a wall, ceiling or floor of personal chamber 12) [Comment: “enclosed” chamber means that there are plurality of walls.] a door located in a wall that selectively provides access to an internal volume of the enclosed structure; (Fig.1, 3-4, an access door 14 on a wall of a chamber 12; ¶ [0033], Personal chamber 12 has an access door 14 that provides access to and egress from personal chamber 12) a desk; (Fig.3, ¶ [0040-0041], fold-down work surface 32…work surface 32 may fold to reduce or expand the work surface, may be hinged to stow work surface 32) a chair; (Fig.4-5, ¶ [0042], Upper seat surface 36… be reclined between a first, fully reclining position and a second, upright seated position… both lower seat surface 34 and upper seat surface 36 may be adjustable such that the relative hardness or softness of the surfaces may be varied to suit the user's preferences. For example, this may be done using air or fluid pressure within the seat or within pockets or bladders within the seat. In one embodiment, both lower seating surface 34 and upper seating surface 36 may be heated or cooled depending on the user's preference) an electronic power source; (¶ [0044], ¶ [0033], an outlet (not shown) may be provide to charge and/or provide a data link between a mobile device and the user interface of the personal space unit 10; Access door 14 may be powered … electrically) [Comment: the personal chamber also includes a lighting system, an air conditioner, etc. which all need electronic power sources to work.] a display screen; (Fig.5, ¶ [0030], ¶ [0054],  a multimedia system having a flat screen monitor 30; The video system may include a video monitor 30 to display visual media such as movies, pictures, etc) and a means for selective network communication; (¶ [0050], The multimedia system may be self-contained or may have access to a network such as the Internet. The multimedia system may have a Bluetooth™ or other short range wired or wireless interface to synchronize with a user's smartphone and provide options such as listening to music stored on such a device or watching videos or viewing pictures on such a device. Wi-Fi, Bluetooth™, or a landline may be provided to enable a smartphone or laptop computer, or any other compatible device access to the Internet) … and a sanitation device configured to disinfect surfaces within the enclosure” (¶ [0025], ¶ [0045-0046], A disinfectant or cleaning system may also be included so that the personal space unit may be automatically disinfected or cleaned between each use; A cleaning system may be included in some embodiments to sterilize the interior of the personal chamber upon completion of use…alcohol based wipes… An automated cleaning system could also be included. Such a cleaning system could, for example, robotically vacuum, spray a disinfectant and dry the chamber. One or more cameras could, in one embodiment, be included to check the interior surfaces after such a cleaning. A remote station could thus check the state of the personal space unit 10 and dispatch a worker if a more thorough cleaning is required).
However, DOWNEY does not teach “an accelerometer configured to track the state of the door being open, closed, or partially opened or closed”.
In analogous teaching, DUMAS teaches an accelerometer associated with a door to track a state of the door being open or closed (¶ [0125-0126], ¶ [0132-0133], ¶ [0013], An accelerometer 26 embedded in the door senses when the door is open or closed … Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature … The use of g-force plots output by the accelerometer can be used to determine door open and closed events; an accelerometer to track door openings … when the door is opened, or an attempt is made to open the door, which may be detected by the accelerometer 26; an accelerometer is disposed within a door within which the lock is also disposed. The accelerometer outputs a g-force signal as a function of movement of the door… determines whether the door is open or closed, as well as a position of the door). 
Thus, given the teaching of DUMAS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a door accelerometer tracking a door being open or closed of DUMAS into a door of a rental space of DOWNEY-TOKUCHI-LARSEN, such that an accelerometer associated with a door of a rental space would track the door being open or closed. One of ordinary skill in the art would have been motivated to do so because DUMAS recognizes that it would have been advantageous to use an accelerometer to detect door openings and closings without additional wiring (¶ [0126], Use of the accelerometer to detect door openings and closings as described above provides an advantage over prior art detection systems which utilize an interlock feature… By using the accelerometer at the lock, or embedded within the door, no additional wiring based on feedback from the accelerometer is required. The use of g-force plots output by the accelerometer can be used to determine door open and closed events). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a door accelerometer tracking a door being open or closed as taught by DUMAS into another known method of a door of a rental space as taught by DOWNEY-TOKUCHI-LARSEN to yield predictable and reasonably successful results (KSR MPEP 2143).
However, DOWNEY modified by DUMAS (hereinafter DOWNEY-DUMAS) does not teach “a liquid sensor associated with at least one of the desk, the chair, the electronic power source, and the display screen”.
In analogous teaching of a desk, GARING teaches a liquid sensor associated with a desk to detect liquid spills on the desk (Fig.5A-5B, ¶ [0088], the Hall effect sensor may be used to detect liquid spills on the working surfaces of the tables 514, 516 based on changes in the detect magnetic field due to the spilled liquid).
Thus, given the teaching of GARING, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a liquid sensor associated with a desk to detect liquid spills on the desk of GARING into a desk of a personal chamber of DOWNEY-DUMAS, such that a desk of a personal chamber would have a liquid sensor associated with the desk to detect liquid spills. One of ordinary skill in the art would have been motivated to do so because GARING recognizes that it would have been advantageous to use a sensor to detect liquid spills on desks (¶ [0088], the Hall effect sensor may be used to detect liquid spills on the working surfaces of the tables 514, 516 based on changes in the detect magnetic field due to the spilled liquid). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a liquid sensor associated with a desk to detect liquid spills on the desk as taught by GARING into another known method of a desk of a personal chamber as taught by DOWNEY-DUMAS to yield predictable and reasonably successful results of a desk of a personal chamber having a liquid sensor associated with the desk to detect liquid spills on the desk (KSR MPEP 2143).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over DOWNEY-DUMAS-GARING, in view of PIEPEL (U.S. Pub. No. 2002/0163720 A1).
Per claim 26, DOWNEY-DUMAS-GARING does not teach “further comprising an advertising display associated with a wall of the plurality thereof, and a sensor that monitors foot traffic outside the enclosed structure”.
In analogous teaching, PIEPEL teaches that a wall/window/door of an enclosed structure has an advertising display and that a sensor monitors foot traffic outside of the enclosed structure to determine whether to end displaying (¶ [0131-0135], Banks, accounting firms, securities companies, financial institutions, law firms, and other businesses are typically open for business during mornings and afternoons, but are typically closed at night… After core business hours expire 202, the windows or doors of such businesses may be converted into advertising or promotional tools by use of the present invention. The business could advertise its own business or sell access to its windows and door for other advertisers… manually adhering a screen to a window or window frame. Alternatively, if a motorized window shade is used, a computer system may automatically lower the shade at a preselected time… the system can be programmed to display the information until a set time (e.g. 2:00 a.m.) or a motion sensor may be placed outside the business. Once the foot traffic is below a predetermined threshold as evidenced by information from the motion sensor, the computer system may be programmed to shut off the projector).
Thus, given the teaching of PIEPEL, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a wall of an enclosed structure having an advertising display and a sensor monitoring foot traffic outside of the enclosed structure of PIEPEL into a personal chamber of DOWNEY-DUMAS-GARING, such that a wall of a personal chamber would have an advertising display and a sensor would monitor foot traffic outside of the personal chamber. One of ordinary skill in the art would have been motivated to do so because PIEPEL recognizes that it would have been advantageous to turn windows and doors into advertising displays after business hours and to use a sensor to monitor foot traffic outside to determine when to end displaying (¶ [0131-0135], Banks, accounting firms, securities companies, financial institutions, law firms, and other businesses are typically open for business during mornings and afternoons, but are typically closed at night… After core business hours expire 202, the windows or doors of such businesses may be converted into advertising or promotional tools by use of the present invention. The business could advertise its own business or sell access to its windows and door for other advertisers…the system can be programmed to display the information until a set time (e.g. 2:00 a.m.) or a motion sensor may be placed outside the business. Once the foot traffic is below a predetermined threshold as evidenced by information from the motion sensor, the computer system may be programmed to shut off the projector). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a wall of an enclosed structure having an advertising display and a sensor monitoring foot traffic outside of the enclosed structure as taught by PIEPEL into another known method of a personal chamber as taught by DOWNEY-DUMAS-GARING to yield predictable and reasonably successful results of a wall of a personal chamber having an advertising display and a sensor monitoring foot traffic outside of the personal chamber (KSR MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HANNAH S WANG/Primary Examiner, Art Unit 2454